Citation Nr: 1449189	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for impairment claimed as associated with the service-connected left ear hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1968 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for left ear hearing loss and assigned an initial disability rating of 10 percent, effective from February 2, 2004.

In a January 2009 substantive appeal (VA Form 9) on the issue of a higher initial rating for left ear hearing loss, the Veteran requested a personal hearing before the Board at the local RO in Winston-Salem, North Carolina (Travel Board hearing).  A hearing was scheduled for March 2010, but the Veteran submitted a March 2010 statement cancelling the hearing request.  A second Board hearing was scheduled for August 2010, but the Veteran reported in an August 2010 report of contact that he is unable to attend the scheduled hearing and requested the hearing be rescheduled.  A third Board hearing was scheduled for November 2010, but the Veteran did not report for a scheduled Board hearing and has not provided good cause for not attending.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In October 2012, the Board denied a disability rating in excess of 10 percent for the service-connected left ear hearing loss.  The Veteran appealed the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court partially vacated the Board's decision only with regard to referral for extraschedular consideration under 38 C.F.R. § 3.321, and remanded this remaining aspect of the rating issue to the Board for readjudication.  The Court specifically affirmed the Board's finding that the Veteran is entitled to no more than a 10 percent schedular disability rating under the rating criteria for the left ear hearing loss.  The Court held that the Board's supporting analysis for its finding that the Veteran's case need not be referred to an appropriate agency official for extraschedular consideration was inadequate because the Board mischaracterized the Veteran's February 2005 statement that his hearing loss had caused him to experience job-related difficulties.  

In its March 2014 Memorandum Decision, the Court further held that the Board's supporting analysis for its finding that a claim for TDIU had not been reasonably raised by the record was inadequate because the Board failed to address the Veteran's February 2005 assertion that his hearing loss had caused him to experience difficulty at his place of employment.

The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Referral for Extraschedular Rating for Left Ear Hearing Loss

The Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242, 244-46 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. 111.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (2014) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, in the February 2004 claim, the Veteran claimed service connection for hearing loss.  He did not mention or claim service connection for vertigo/dizziness or balance problems, ear pain, headaches, or tinnitus.  

The October 2004 rating decision granted service connection for left ear hearing loss and assigned an initial 10 percent disability rating effective from February 23, 2004.  The September 2004 VA examination report shows that the Veteran denied having tinnitus.  Because of additional evidence submitted within one year of the October 2004 decision, the assignment of initial rating for left ear hearing loss did not become final.  See 38 C.F.R. § 3.156(b) (2014).  

In a February 2005 statement accompanying the additional evidence, the Veteran wrote that he now had severe pains that shot through his ears, which he asserted caused headaches, and that he was experiencing roaring, ringing, and pain in the ears (which the RO collectively adjudicated as symptoms of tinnitus).  In the February 2005 statement, the Veteran did not mention or claim service connection for dizziness or balance problems, nor did he suggest that such were symptoms related to left ear hearing loss.  

In an October 7, 2005 rating decision (mailed on October 13, 2005), the RO denied service connection for tinnitus (including ear pain, roaring, and ringing), finding as a fact that tinnitus started 35 years after service, and finding that the medical opinion evidence showed that the tinnitus was not related to service.  The October 7, 2005 rating decision also denied service connection for headaches, which had been claimed as due to ear pain, specifically finding that the evidence did not show that the headaches were related to the (service-connected) hearing loss, and that no competent evidence had been submitted to show that headaches were related to hearing loss.  Private medical evidence dated in April 1998 (and submitted in February 2005) shows a history of noise exposure and current hearing loss, but is negative for findings or complaints of tinnitus, ear pains, or dizziness.  A May 2004 update of changes since 1998 does not note any findings or complaints for tinnitus, ear pains, or dizziness.  

In an October 25, 2005 rating decision (mailed on October 31, 2005), the RO readjudicated and continued the denial of service connection for tinnitus (including ear pain, roaring, and ringing) and headaches (claimed as due to ear pain, as secondary to service-connected hearing loss in the left ear).  The October 25, 2005 rating decision specifically found that, while there was a history of military (noise) exposure during service, the evidence did not show that the tinnitus was related to military noise exposure.  The rating decision specifically found that the evidence still did not show that headaches (claimed due to ear pain) were incurred in or caused by service, or were (secondarily) related to the service-connected left ear hearing loss.  The rating decision noted that a June 2005 MRI reflected that the complaints of headaches arose in conjunction with complaints of dizziness and feeling off balance.  

The Board notes that, at the time of the October 2005 and 2006 rating decisions, the Veteran had not claimed, and expressed no intent to claim, either formally or informally, service connection for symptoms of dizziness and balance problems/vertigo, either as related to service or to the service-connected left ear hearing loss disability.  See 38 C.F.R. § 3.155 (2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (recognizing peripheral vestibular disorder as a disability distinct from hearing loss that accounts for symptoms of dizziness and staggering). 

In an April 2006 notice of disagreement, the Veteran disagreed with the initial 10 percent disability rating for the service-connected left ear hearing loss and with the denial of service connection for tinnitus.  The Veteran did not mention headaches, ear pain, or dizziness/vertigo, or assert that such symptoms were related to the left ear hearing loss, or should be considered as related to service.  Further, the Veteran did not raise a contention that symptoms of dizziness/vertigo had been implicitly denied by the October 2005 rating decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010); cf. Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (holding that, where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run). 

In an October 3, 2006 rating decision (mailed on October 5, 2006), the RO again denied service connection for tinnitus (which included complaints of roaring, ringing, and pain in the ears).  In a July 2007 written statement, the Veteran specifically limited the appeal to the issue of an initial disability rating in excess of 10 percent for the service-connected left ear hearing loss.  He did not assert that service connection should have been granted for ear pain or dizziness/vertigo, and made no statement to suggest implicit denial of recognition of such symptoms as related to service or to the service-connected left ear hearing loss.

In analyzing the applicability of the implicit denial rule, the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).  See Cogburn, supra.  The Board finds that the Veteran did not raise an informal claim for secondary service connection for vertigo until years later in April 2013, and that no claim for vertigo was implicitly denied prior to this point.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A.	 § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014); see also Cook v. Principi, 
318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,'" and "'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'"  (quoting 38 U.S.C.A. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  The notice of disagreement is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2014); see also Sims v. Shinseki, 578 F.3d 1332 (2009).  

With respect to the specifically adjudicated claims for service connection for headaches and tinnitus (which included complaints of ear pain, roaring, and ringing), the Veteran did not initiate an appeal of the decisions or submit any new and material evidence with respect to these claims within the applicable one-year periods; therefore, the October 2005 and October 2006 rating decisions became final decisions as to denial of service connection as to headaches, ear pain, or tinnitus.  See 38 U.S.C.A. § 7105(c) (West 2002) (explaining that claims adjudicated by the agency of original jurisdiction will become final if no timely notice of disagreement is filed); 38 C.F.R. §§ 3.156(b), 20.303, 20.1103 (2014); Jarrell v. Nicholson, 20 Vet.App. 326, 331 (2006) (en banc).

In April 2013, the Veteran informally claimed that vertigo is part of his service-connected hearing loss disability.  In an April 2013 written statement, the Veteran contended that he suffers with total hearing loss in the left ear with symptoms of tinnitus and spells of vertigo.  In light of the Veteran's contentions, and the combined nature of the reported symptoms that raises the suggestion of a neurological pathology manifested by symptoms of ear pain, headaches, and vertigo, the Board finds that further development is required to determine whether the symptoms of dizziness and balance problems/vertigo are associated with the service-connected hearing loss or some other disorder.  (Service connection for headaches and tinnitus has been denied in a prior final rating decision.)  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (recognizing peripheral vestibular disorder as a disability distinct from hearing loss that accounts for symptoms of dizziness and staggering); see also 38 C.F.R. § 4.87, Diagnostic Code 6205 (recognizing Meniere's disease as a disability that may include vertigo, tinnitus, and hearing impairment).

If the symptoms of symptoms of dizziness and balance problems/vertigo are associated by competent medical evidence with the service-connected hearing loss, rather than to a separate peripheral vestibular disorder (DC 6204) or Meniere's disease (DC 6205), they would not be contemplated by the schedular rating criteria for the service-connected hearing loss disability.  The grant of service connection for left ear hearing loss in this case did not include recognition of dizziness and balance problems/vertigo as symptoms; the Veteran did not claim such symptoms until April 2013, there is no competent evidence relating these symptoms to the service-connected left ear hearing loss.  These symptoms also are not indicated by the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be possible symptoms of peripheral vestibular disorder (DC 6204) or Meniere's disease (DC 6205).  The October 2004 rating decision, granting service connection for left ear hearing loss, recognized diminished hearing acuity and not symptoms of dizziness and balance problems/vertigo.  As noted above, service connection for tinnitus and headaches due to ear pain was specifically denied by the RO in October 2005 and October 2006 rating decisions, but service connection for symptoms of vertigo/dizziness was neither raised nor adjudicated prior to April 2013.  

The contention that vertigo/dizziness is related to the service-connected left ear hearing loss is a recent contention or assertion that such symptom should be recognized as part of the service-connected disability.  Neither the Veteran nor the evidence presented even an informal claim for service connection for vertigo as secondary to left ear hearing loss during the pendency of the hearing loss rating appeal from 2004 until April 2013, when he indicated simply that he believed the spells of vertigo/dizziness were "associated with" the left ear hearing loss.  The Veteran presented no medical evidence of such association between the recently reported or claimed symptom of vertigo/dizziness and the service-connected left ear hearing loss.  

As the Veteran first claimed secondary service connection for the symptoms of vertigo/dizziness as secondary to the service-connected left ear hearing loss in April 2013, even assuming, arguendo, that on remand evidence were created to show a diagnosed disability that accounted for these symptoms and that there were competent medical evidence to relate the symptoms to the left ear hearing loss rather than to a non-service-related disorder such as peripheral vestibular disorder (DC 6204) or Meniere's disease (DC 6205), so that secondary service connection for vertigo were granted, the claim date (effective date) would be April 2013; therefore, the symptom of vertigo or dizziness, even if established as secondary to left ear hearing loss, could not be effective for the earlier initial rating period for the service-connected left ear hearing loss from February 2004 to April 2013, so could not be recognized as a symptom of left ear hearing loss for this period because to do would be inconsistent with effective date regulations and would violate the rule against pyramiding.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014); Roper v. Nicholson, 20 Vet. App. 173, 180-81 (2006) (concluding that 38 C.F.R. § 3.310 was not intended to govern "any element of disability benefit decisionmaking other than the determination of service connection"); Ellington v. Peake, 541 F.3d 1364, 1370 (Fed.Cir.2008) (endorsing the Court's reasoning in Roper and concluding that § 3.310(a) pertains to only the nexus element of a claim for VA disability compensation benefits, not to other elements such as the effective date or disability rating of such a claim).  See also 38 C.F.R. § 4.14 (2014) (directing that "the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided").

In its March 2014 Memorandum Decision, the Court held that the Board's finding that the Veteran's hearing loss is wholly distinct from his tinnitus and ear/head pain, with the only functional abnormality caused by the hearing loss being an inability to hear, inappropriately compartmentalized the Veteran's comment that he suffers from hearing loss, tinnitus-like symptoms, and ear pain.  The Court found that the Veteran discussed the functional effects of hearing loss, tinnitus-like symptoms, and ear pain as though they were symptoms of a single disorder and did not attempt to "trifurcate" his functional losses.  

In its March 2014 Memorandum Decision, the Court did not express recognition of the prior final rating decisions denying service connection for tinnitus (which included ear pain) or headaches (claimed as due to ear pain) or any legal effect such finality has to preclude the use of adjudicated non-service-connected symptoms or disabilities in the present rating of the service-connected left ear hearing loss, including the remaining extraschedular aspect of that rating appeal.  See 38 C.F.R. § 4.14; Cook, 318 F.3d 1334; see also Sims, 578 F.3d 1332.  The Court did not recognize or address the legally preclusive effect of the finality of the 2005 and 2006 rating decisions adjudicating and finally denying service connection for tinnitus (including ear pain) and headaches (claimed as due to ear pain).

In the March 2014 Memorandum Decision, the Court noted that, in the February 2005 written statement, the Veteran had discussed the functional effects of hearing loss, tinnitus-like symptoms (roaring and ringing in the ear), and ear pain as if they were symptoms of a single disorder.  In the February 2005 written statement, the Veteran reported difficulty sleeping at night because of the roaring, ringing, and pains in his ears, and that the pain in his ears caused severe headaches.  The Court noted that the Veteran did not attempt to trifurcate his functional losses.  

The Board agrees that the Veteran not only has not trifurcated his functional losses, but has repeatedly asserted a similar cluster of disorders and symptoms in the context of the rating issue on appeal, recently adding vertigo to the symptoms, without regard for the fact that some of the symptoms and disorders were the subject of prior final rating decisions in 2005 and 2006 that determined, factually and legally, that the symptoms have not been related to service or to the service-connected left ear hearing loss disability.  The Veteran is free to continue to state such contentions that are unbounded by finality, unsupported by competent evidence of association, and inconsistent with the rule against pyramiding, as the Veteran is not held to a standard of understanding the concept of finality, is not required to ponder causation of symptoms, is not the adjudicator of the claim, and is not charged with understanding the rule of pyramiding.  The Veteran need only state his claims and contentions as he understands them, and VA is to liberally construe the claim.  In contrast to the Veteran, VA adjudicators are not free to ignore such finality by simply restating the Veteran's contention apart from a context of finality so as to give previously denied symptoms factual or legal significance, even in an extraschedular rating context, that is inconsistent with finality.  See 38 C.F.R. § 20.1103.  

With regard to the question of whether stated symptoms are related to the service-connected disability so as to be considered on the question of extraschedular impairment/referral, while VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, the Board may not ignore such distinctions between symptomatology attributed to a non-service-connected disability and a service-connected disability where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As there is no medical evidence in the record to suggest that the recently incurred balance problems/vertigo are related to the service-connected hearing loss, in order to determine whether the recently claimed (April 2013) symptoms of dizziness and balance problems/vertigo are symptoms associated with the service-connected left ear hearing loss, as opposed to other non-service-connected disorder(s), further examination and medical opinion is needed.  The nature of the symptoms reported raises a question as to whether the dizziness and balance problems/vertigo are related to hearing loss or to another process, such as peripheral vestibular disorder or Meniere's disease.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2014) (providing for rating for peripheral vestibular disorder that includes dizziness as a disability separate from hearing loss); 38 C.F.R. § 4.87, Diagnostic Code 6205 (providing for either a single rating for Meniere's syndrome that includes vertigo, hearing impairment, and tinnitus OR separate ratings for these, whichever results in the higher overall rating); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (recognizing symptoms of Meniere's disease of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus).  The answer to such question requires competent medical evidence.  

The Board notes that service connection has not been claimed or granted for any other vestibular disorder, such as Meniere's disease, that may account for symptoms of hearing loss, tinnitus, and vertigo.  Merely saying the Veteran has these symptoms is not a claim for service connection for Meniere's disease or any other etiology.  Rather the Veteran must indicate an "intent to apply for one or more benefits" under the laws administered by VA.  38 C.F.R. § 3.155 (2014).  In order to obtain a rating, either together with hearing loss or separate from hearing loss, for the symptoms of dizziness as a peripheral vestibular disorder (DC 6204) or Meniere's syndrome (DC 6205), service connection must be established for the disability that accounts for these symptoms, or service connection must be established for each of the symptoms separately (hearing loss, tinnitus, vertigo) before analyzing alternative ratings based on them.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (criteria for 10 percent rating for tinnitus); Diagnostic Code 6100 (criteria for rating hearing loss); Diagnostic Codes 6204 or 6205 (criteria for rating peripheral vestibular disorder or Meniere's syndrome that accounts for symptoms of dizziness/vertigo).  To obtain or create evidence showing that the Veteran's (service-connected) hearing loss, tinnitus, and vertigo are due to a (as yet non-service-related) peripheral vestibular disorder or Meniere's syndrome would not support the Veteran's assertion that dizziness/vertigo is due to the left ear hearing loss, as it would tend to show that the symptom is due to a non-service-connected disorder for which service connection has not even been claimed, and for which no contention or theory of service connection has been proffered.  The Veteran also has not contended there is a direct relationship between post-service onset of any peripheral vestibular disorder or Meniere's syndrome symptoms and service, and the evidence to date is not suggestive of such relationship. 

Applying the Veterans Claims Assistance Act of 2000 (VCAA) duty to assist standard, the Board finds that the Veteran's statements indicate that symptoms of dizziness and balance problems/vertigo "may be associated" with hearing loss; therefore, an additional VA examination is necessary as there remains some question as to what symptoms other than diminished hearing acuity, if any, are associated with the service-connected left ear hearing loss.  See 38 U.S.C.A.	 § 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

TDIU

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2005 written statement, the Veteran contended that his hearing loss caused him to experience difficulty at his place of employment.  In an April 2006 private treatment record, Dr. F.M. opined that, because the Veteran works at a place with a lot of loud noise, he is definitely permanently and totally disabled for gainful employment. 

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with issue of a higher initial disability rating for the left ear hearing loss.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the Veterans Claims Assistance Act of 2000 (VCAA) of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  If the AOJ finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  The VA examiner should provide an explanation for all opinions and conclusions reached.

3.  Then, schedule the Veteran for a VA examination(s) to assist in determining the etiology of the claimed symptoms of dizziness and balance problems/vertigo.  The VA examiner should note all reported symptoms, and offer the following opinions: 

A) Are the reported symptoms of dizziness/vertigo related to the service-connected left ear hearing loss?  If so, please explain how these symptoms are related to the left ear hearing loss.  

B) If the symptoms of dizziness/vertigo are not related to the service-connected hearing loss, what is the etiology of these symptoms?  

C) Does the Veteran have a peripheral vestibular disorder or Meniere's disease or other disorder that accounts for any of the follow symptoms: dizziness/vertigo, tinnitus, hearing loss? 

The examiner should provide a rationale and basis for all opinions expressed.

4.  If the VA examiner opines that dizziness and balance problems/vertigo are symptoms of the service-connected left ear hearing loss, rather than some other etiology, refer the claim for service connection for extraschedular rating for left ear hearing loss to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an extraschedular rating for symptoms associated with left ear hearing loss under 38 C.F.R. § 3.321(b). 

5.  Then, readjudicate the remaining aspects of the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

